Citation Nr: 1451871	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-41 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome, left upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome, right upper extremity.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1976 to November 1976.  She also had reserve component service from 1976 to 1990 and verified active service from November 1990 to August 1991.  She returned to reserve component service until she retired effective in August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2011 the Veteran testified before the undersigned at a travel board hearing.  A transcript of that hearing is associated with the claims file.

The issues currently on appeal were previously before the Board in May 2014 at which point they were remanded for further development.  They have now been returned to the Board for additional appellate review.

The Board notes that the issue of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is raised whenever a claimant shows intent to seek a higher disability rating and "submits cogent evidence of unemployability, regardless of whether he states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009); see Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  A review of the record reveals that a TDIU was established in a June 2014 rating decision and that an effective date was assigned from August 26, 2013.  Records also show the Veteran was gainfully employed prior to August 2013.  Therefore, the Board finds this matter has been fully resolved.

The Board also notes that the July 2014 VA examination findings of record raise the issues of entitlement to service connection for right and left radial and median nerve disabilities.  Although service connection is established for disabilities to the ulnar nerves, the radial and median nerve disabilities have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's left carpal tunnel syndrome has been manifested by, at worst, mild incomplete paralysis of the ulnar nerve.

2.  The Veteran's right carpal tunnel syndrome has been manifested by, at worst, mild incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's left carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8616 (2014).

2.  The criteria for a rating in excess of 10 percent for the Veteran's right carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8616 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its May 2009 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for a bilateral carpal tunnel syndrome.  VA provided the Veteran with examinations in August 2009 and August 2014.  As discussed below, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2011 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

The Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has been assigned an initial 10 percent evaluation for each arm for her bilateral carpal tunnel syndrome under Diagnostic Code 8616 for neuritis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8616.  Diagnostic Code 8616 uses the rating criteria from Diagnostic Code 8516, for paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8616.  Under Diagnostic Code 8516, disability evaluations of 10, 30 and 40 percent are assignable for the major extremity, and evaluations of 10, 20 and 30 percent are assignable for the minor extremity, for incomplete paralysis of the ulnar nerve, which is mild, moderate or severe, respectively.  A schedular maximum of 60 percent for the major extremity and 50 percent for the minor extremity is warranted for complete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

Analysis

In an August 2009 VA examination the Veteran reported that all of her fingers would be numb when she wakes up in the morning and whenever she lifts something.  They also would go numb whenever she would lean her elbow on something.  She reported weakness in her hands bilaterally.

Upon physical examination motor strength, sensation and deep tendon reflexes were normal.  The Hoffman's response test was negative, the Tinel's sign was negative and the Phalen's sign was negative.  She had no evidence of muscle atrophy.  The examiner noted pain and numbness in both arms, "more clearly so on the right than the left."

In a July 2014 VA examination the Veteran reported persistent daily symptoms of numbness and tingling sensation of her bilateral hands and fingers and an intermittent burning sensation along her wrist area and distal forearm.  She also reported intermittent wrist edema bilaterally associated with increased repetitive activities requiring the use of hands.

The examiner noted that the Veteran reported symptoms including moderate paresthesias and numbness in the left upper extremity and severe paresthesias and numbness in the right upper extremity.  Muscle strength was 4/5 and there was no muscle atrophy.  Reflexes and the sensory examination were normal.  Median nerve tests, Phalen's sign and Tinel's sign, were positive.  The examiner found that the Veteran had bilateral mild incomplete paralysis of the radial nerve, median nerve and ulnar nerve, and subsequently noted that a private electromyography (EMG) study showed bilateral median nerve dysfunction.  Hand grip strength was 4/5 and wrist muscle strength was 4/5.  The disorder was noted to impact her ability to work in food preparation due to decreased grip strength, lifting capacity, repetitive hand activities, and writing ability.  X-ray studies revealed an old ulnar styloid avulsion to the left wrist with no substantial erosive or degenerative changes.  There were no osseous abnormalities to the right wrist.

Private EMG studies in July 2014 revealed bilateral median nerve dysfunction and normal ulnar nerves.  Post-service VA and private treatment records show ulnar nerve symptoms that are commensurate with those reported in the VA examinations.

Based on the evidence of record, the Board finds the Veteran's left and right carpal tunnel syndrome disabilities have been manifested by, at worst, mild incomplete paralysis of the ulnar nerves.  Although the Veteran has complained that her right upper extremity has more severe symptoms than her left upper extremity, the medical evidence is persuasive that her ulnar nerve disabilities result in more than mild incomplete paralysis.  The Board notes that service connection has not been established for radial or median nerve disabilities and that those issues have been referred to the AOJ for adjudication.  

The Board acknowledges the Veteran, as a lay person, is competent to provide evidence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The evidence, however, shows the Veteran has additional upper extremity nerve and other nonservice-connected disabilities that contribute to present physical impairments.  The Board finds that opinions as to the severity of symptoms among disabilities are matters requiring medical expertise.  The Veteran is not found to be competent to provide opinions as to these specific matters.  

VA records show the Veteran is presently in receipt of 10 percent ratings for mild incomplete paralysis to the right and left ulnar nerves under Diagnostic Code 8616.  The choice of diagnostic code for VA rating purposes is upheld so long as it is supported by explanation and evidence.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  As the evidence shows the Veteran's ulnar nerve disabilities result in no more than mild incomplete paralysis, the claims for increased ratings must be denied.

The Board has also considered an evaluation under a separate diagnostic code.  While there is evidence of incomplete paralysis of the radial and median nerve, there is no indication that these symptoms are related to the Veteran's active duty service or service-connected disability.  Thus, an evaluation under a separate diagnostic code is not presently warranted.

Extraschedular Evaluations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral carpal tunnel syndrome are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the carpal tunnel syndrome specifically provide for disability ratings based on symptoms of incomplete paralysis including numbness, tingling and pain.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome, left upper extremity, is denied.

Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome, right upper extremity, is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


